REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In light of the present amendments, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  
Regarding claim 1 and in accordance with the indication of allowable subject matter in Section 14 of the previous Office action, mailed 09/30/2021, the prior art of record does not teach, suggest, or render obvious a mask for an additively manufactured part including a plurality of openings spaced in a surface of the part, the mask comprising: 
an attachment ligament configured to integrally couple to the part between the plurality of openings in a cantilever fashion; 
a second cover member including a second proximal end integrally coupled to the attachment ligament and a second distal end extending at least partially over a second portion of the plurality of openings, the second distal end of the second cover member separated from the part by a second spacing; and 
a detachment member extending from each of the first and second cover members, 
wherein the attachment ligament is the only connection to the surface of the part,
in combination with the other limitations in the claim.
Regarding claim 17 and in accordance with the indication of allowable subject matter in Section 16 of the previous Office action, mailed 09/30/2021, the prior art of record does not teach, suggest, or render obvious an additively manufactured (AM) structure, comprising: 
a part including a plurality of openings spaced in a surface of the part; and 
a mask including: 
an attachment ligament configured to integrally couple to the part between a first portion of the plurality of openings and a second portion of the plurality of openings in a cantilever fashion; 
a second cover member including a second proximal end integrally coupled to the attachment ligament and a second distal end extending at least partially over the second portion of the plurality of openings, the second distal end of the second cover member separated from the part by a second spacing; and 

wherein the attachment ligament is the only connection to the surface of the part, 
in combination with the other limitations in the claim. 
The closest prior art of record was summarized in Sections 18 and 19 of the previous Office action, mailed 09/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745